DENY; and Opinion Filed April 3, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00383-CV

                      IN RE JOHN ALBERT ESTRADA, SR., Relator

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. F93-26577-PJ

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                Opinion by Justice Lang-Miers
       Relator contends the trial court violated a ministerial duty by not ruling on a motion that

he filed. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim.

App. 2009) (orig. proceeding); In re Coston, 07-03-0366-CV, 2003 WL 21939465 at *1 (Tex.

App.–Amarillo Aug. 13, 2003, orig. proceeding). Accordingly, we DENY relator’s petition for

writ of mandamus.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

130383F.P05